File Nos . 333-104120 811-21327 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 12 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 12 [X] (Check appropriate box or boxes.) DREYFUS MANAGER FUNDS II (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) X on April 1, 2009 pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Balanced Opportunity Fund Ticker symbol: Class A: DBOAX Class B: DBOBX Class C: DBOCX Class I: DBORX Class Z: DBOZX PROSPECTUS April 1, 2009 Contents The Fund Goal and Approach 1 Main Risks 3 Past Performance 6 Expenses 7 Management 8 Financial Highlights 10 Your Investment Shareholder Guide 15 Distributions and Taxes 26 Services for Fund Investors 27 For More Information See back cover. The Fund Dreyfus Balanced Opportunity Fund GOAL AND APPROACH The fund seeks high total return through a combination of capital appreciation and current income. To pursue this goal, the fund invests in a diversified mix of stocks and fixed-income securities. The fund selects securities that, in the portfolio managers judgment, will result in the highest total return consistent with preservation of principal. The fund varies the mix of stocks and bonds from time to time, but normally the fund allocates between 25% and 50% of its assets to fixed-income securities. The fund has appointed an asset allocation manager who will allocate fund assets among the funds equity portfolio managers and the funds fixed-income portfolio managers, based on an assessment of the relative return and risk of each asset class, analyzing several factors, including general economic conditions, anticipated future changes in interest rates and the outlook for stocks generally. In seeking to achieve a high relative risk-adjusted return on the funds equity investments, the equity managers create a broadly diversified equity portfolio for the fund that includes a blend of growth stocks and value stocks. Stock selection is made through extensive quantitative and fundamental research. In choosing stocks, the equity managers seek companies that possess some or all of the following characteristics: leading market positions high barriers to market entry and other competitive or technological advantages high returns on equity and assets good growth prospects value, or how a stock is priced relative to its perceived intrinsic worth strong management relative low debt burdens The fixed-income portion of the fund may include corporate bonds, debentures, notes, mortgage-related securities, including collateralized mortgage obligations (CMOs), asset-backed securities, convertible securities, municipal obligations, zero coupon bonds, and money market instruments. The fund invests primarily in securities that, when purchased, are rated investment grade (Baa/BBB or higher) or are the unrated equivalent as determined by Dreyfus, and in securities that are issued or guaranteed by the U.S. government (including its agencies and instrumentalities), including Treasury inflation-protected securities (TIPS). The fund may invest up to 5% of its assets in securities rated below investment grade (but not lower than B) at the time of purchase, or the unrated equivalent as determined by Dreyfus. The fund may invest up to 10% of its assets in bonds issued by foreign issuers that are denominated in U.S. dollars or foreign currencies, but will limit its investment in bonds issued by foreign issuers that are denominated in foreign currencies to no more than 5% of the funds assets. The fund has no limit with respect to its portfolio maturity or duration. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, foreign currencies, indexes and interest rates), forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, 1 and other credit derivatives, as a substitute for investing directly in an underlying asset, to increase returns, to manage interest rate risk, or as part of a hedging strategy. The fund may enter into swap agreements, such as credit default swaps, which can be used to transfer the credit risk of a security without actually transferring ownership of the security or to customize exposure to particular corporate credit. To enhance current income, the fund also may engage in a series of purchase and sale contracts or forward roll transactions in which the fund sells a mortgage-related security, for example, to a financial institution and simultaneously agrees to purchase a similar security from the institution at a later date at an agreed-upon price. The fund also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. 2 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Allocation risk. The asset classes in which the fund seeks investment exposure can perform differently from each other at any given time (as well as over the long term), so the fund will be affected by its allocation among equity and fixed-income securities. If the fund favors exposure to an asset class during a period when that class underperforms, performance may be hurt. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk . The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. The fund may be required to segregateliquid assets in connection with the purchase of derivative instruments. The funds investments in stocks and other equity securities also are subject to the following principal risks: Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach their expected market value, either because the market fails to recognize the stocks intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued. Smaller company risk. To the extent the fund invests in small and midsize companies, the fund will be subject to additional risks because the earnings and revenues of these companies tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more 3 volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop. IPO risk . Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. The funds investments in instruments providing exposure to bond markets and in fixed-income securities also are subject to the following principal risks: Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates. Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Call risk . Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Prepayment and extension risk . When interest rates fall, the principal on mortgage-backed and certain asset-backed securities may be prepaid. The loss of higher yielding underlying mortgages and the reinvestment of proceeds at lower interest rates can reduce the funds potential price gain in response to falling interest rates, reduce the funds yield, or cause the funds share price to fall. When interest rates rise, the effective duration of the funds mortgage-related and other asset-backed securities may lengthen due to a drop in prepayments of the underlying mortgages or other assets. This is known as extension risk and would increase the funds sensitivity to rising interest rates and its potential for price declines. Other potential risks . The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to 4 at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. At times, the fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions, and lower the funds after-tax performance. 5 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. After-tax performance is shown only for Class A shares. After-tax performance of the fund's other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) Best Quarter (Q2, 2003): 15.55%. Worst Quarter (Q4, 2008): -15.87%. Represents the performance of a predecessor funds shares for periods prior to January 31, 2004 and the performance of the funds Class A shares thereafter. Average annual total returns as of 12/31/08* Share Class 1 Year 5 Years 10 Years Class A returns before taxes -32.08% -3.92% 1.89% Class A returns after taxes on distributions -32.48% -4.73% 0.66% Class A returns after taxes on distributions and sale of fund shares -20.55% -2.98% 1.45% Class B returns before taxes -31.29% -3.82% 2.42%** Class C returns before taxes -29.14% -3.46% 2.14% Class I returns before taxes -27.76% -2.62% 2.58% Class Z returns before taxes -27.80% -2.63% 2.57% Standard & Poors 500 Composite Stock Price Index, reflects no -36.99% -2.19% -1.38% deduction for fees, expenses or taxes Barclays Capital U.S. Aggregate Index, reflects no deduction for fees, 5.24% 4.65% 5.63% expenses or taxes * Represents the performance of the predecessor funds shares for periods prior to January 31, 2004, as adjusted to reflect the funds applicable sales loads, and the performance of the respective class of fund shares thereafter (except for Class Z, the performance for which reflects that of the funds Class J shares (which are not offered in this prospectus) for the period January 31, 2004 through December 17, 2004 and the performance of the funds Class Z shares thereafter). Performance figures for periods prior to January 31, 2004 have not been adjusted to reflect the funds operating expenses; if these expenses had been reflected, such performance may have been lower. ** Assumes conversion of Class B to Class A at the end of the sixth year following the date of purchase. 6 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Shareholder fees (paid directly from your investment) Class A Class B ** Class C Class I Class Z *** Maximum sales charge imposed on purchases (% of offering price) 5.75 none none none none Maximum contingent deferred sales charge (CDSC) none * 4.00 1.00 none none (% of lower of purchase or sale price) Annual fund operating expenses (paid each year as a % of the value of your investment) Management fees .80 .80 .80 .80 .80 Distribution (12b-1) fees none .75 .75 none none Shareholder services fees .25 .25 .25 none .04 Other expenses .24 .25 .21 .27 .25 Total annual fund operating expenses 1.29 2.05 2.01 1.07 1.09 Fee waiver and/or expense reimbursements (0.18) (0.19) (0.15) (0.22) none Net operating expenses **** 1.11 1.86 1.86 0.85 1.09 * Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1% if redeemed within one year. ** Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. *** Class Z shares generally are not available for new accounts. **** The Dreyfus Corporation has agreed to waive receipt of its fees and/or assume the expenses of the fund until March 31, 2010, so that the net operating expenses of the funds Class A, B, C and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.11%, 1.86%, 1.86% and .85%, respectively. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $682 $944 $1,226 $2,027 Class B (with redemption) $589 $924 $1,286 $1,990 * Class B (without redemption) $189 $624 $1,086 $1,990 * Class C (with redemption) $289 $616 $1,069 $2,326 Class C (without redemption) $189 $616 $1,069 $2,326 Class I $87 $616 $1,069 $2,326 Class Z $111 $347 $601 $1,329 * Assumes conversion of Class B to Class A at the end of the sixth year following the date of purchase. 7 MANAGEMENT Investment adviser The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $346 billion in approximately 195 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.70% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for the six-month period ended May 31, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $23 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $13 trillion in outstanding debt. Additional information is available at www.bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Keith Stransky has been the funds asset allocation manager since March 2007. Mr. Stransky is the Chief Investment Officer (Traditional) and a Senior Portfolio Manager for EACM Advisors LLC, an affiliate of Dreyfus, where he has been employed since 1983. Brian Ferguson and Sean Fitzgibbon have been the funds primary equity portfolio managers since March 2007. Mr. Ferguson is a Senior Vice President and the Director of the U.S. Large Cap Value Equity Team of The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus, where he has been employed since June 1997. Mr. Ferguson became a dual employee of Dreyfus and TBCAM in April 2001. Mr. Fitzgibbon is a Senior Vice President, portfolio manager and a member of the U.S. Large Cap Core Equity Team of TBCAM where he has been employed since 1991. Mr. Fitzgibbon became a dual employee of Dreyfus and TBCAM in October 2004. Catherine Powers and Kent Wosepka have been the funds primary fixed-income portfolio managers since March 2007. Ms. Powers is a senior portfolio manager for active core strategies, responsible for high grade core and core plus fixed-income strategies, with Standish Mellon Asset Management Company, LLC (Standish), where she has been employed since 1988. Ms. Powers became a dual employee of Dreyfus and Standish in September 2001. Mr Wosepka is a Vice President and portfolio manager for Standish, where he has been employed since 1998. Mr.Wosepka has been a dual employee of Dreyfus and Standish since July 2002. The funds Statement of Additional Information (SAI) provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of fund shares. 8 Distributor MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by employees does not disadvantage any Dreyfus-managed fund. 9 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial highlights for the fiscal years ended November 30, 2007 and November 30, 2008 have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Information for each of the fiscal years ended through November 30, 2006 was audited by the funds former independent registered public accounting firm. Year Ended November 30, Class A Shares 2008 2007 2006 2005 2004 a Per Share Data ($): Net asset value, beginning of period 21.28 20.38 19.15 19.30 18.86 Investment Operations: Investment incomenet b .34 .33 .28 .28 .28 Net realized and unrealized gain (loss) on investments (5.62) .89 1.40 (.12) .16 Total from Investment Operations (5.28) 1.22 1.68 .16 .44 Distributions: Dividends from investment incomenet (.39) (.32) (.29) (.19) - Dividends from net realized gain on investments (3.14) - (.16) (.12) - Total Distributions (3.53) (.32) (.45) (.31) - Net asset value, end of period 12.47 21.28 20.38 19.15 19.30 Total Return (%) c (29.77) 6.08 8.96 .77 2.33 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.29 1.23 1.21 1.21 1.03 d Ratio of net expenses to average net assets 1.18 1.16 1.21 e 1.21 e 1.03 d,e Ratio of net investment income to average net assets 2.04 1.57 1.44 1.43 1.52 d Portfolio Turnover Rate 138.66 168.94 f 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 73,441 151,796 215,342 274,871 214,949 a From February 2, 2004 (commencement of operations) to November 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. 10 Year Ended November 30, Class B Shares 2008 2007 2006 2005 2004 a Per Share Data ($): Net asset value, beginning of period 21.04 20.14 18.94 19.17 18.86 Investment Operations: Investment incomenet b .21 .17 .12 .12 .15 Net realized and unrealized gain (loss) on investments (5.57) .89 1.40 (.11) .16 Total from Investment Operations (5.36) 1.06 1.52 .01 .31 Distributions: Dividends from investment incomenet (.23) (.16) (.16) (.12) - Dividends from net realized gain on investments (3.14) - (.16) (.12) - Total Distributions (3.37) (.16) (.32) (.24) - Net asset value, end of period 12.31 21.04 20.14 18.94 19.17 Total Return (%) c (30.31) 5.30 8.11 (.02) 1.64 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.05 2.02 2.01 2.00 1.70 d Ratio of net expenses to average net assets 1.95 1.94 2.01 e 2.00 e 1.70 d,e Ratio of net investment income to average net assets 1.28 .81 .65 .64 .83 d Portfolio Turnover Rate 138.66 168.94 f 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 80,893 147,807 169,513 186,377 134,791 a From February 2, 2004 (commencement of operations) to November 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. 11 Year Ended November 30, Class C Shares 2008 2007 2006 2005 2004 a Per Share Data ($): Net asset value, beginning of period 21.10 20.19 18.98 19.19 18.86 Investment Operations: Investment incomenet b .22 .17 .13 .13 .16 Net realized and unrealized gain (loss) on investments (5.59) .89 1.40 (.11) .17 Total from Investment Operations (5.37) 1.06 1.53 .02 .33 Distributions: Dividends from investment income-net (.21) (.15) (.16) (.11) - Dividends from net realized gain on investments (3.14) - (.16) (.12) - Total Distributions (3.35) (.15) (.32) (.23) - Net asset value, end of period 12.38 21.10 20.19 18.98 19.19 Total Return (%) c (30.22) 5.29 8.14 .06 1.75 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.01 1.97 1.95 1.94 1.64 d Ratio of net expenses to average net assets 1.90 1.90 1.95 e 1.94 e 1.64 d,e Ratio of net investment income to average net assets 1.32 .84 .70 .70 .84 d Portfolio Turnover Rate 138.66 168.94 f 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 44,224 85,801 119,851 157,982 121,545 a From February 2, 2004 (commencement of operations) to November 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. 12 Year Ended November 30, Class I Shares 2008 2007 a 2006 2005 2004 b Per Share Data ($): Net asset value, beginning of period 21.28 20.39 19.17 19.31 18.86 Investment Operations: Investment incomenet c .37 .36 .31 .32 .35 Net realized and unrealized gain (loss) on investments (5.61) .89 1.40 (.13) .10 Total from Investment Operations (5.24) 1.25 1.71 .19 .45 Distributions: Dividends from investment income-net (.43) (.36) (.33) (.21) - Dividends from net realized gain on investments (3.14) - (.16) (.12) - Total Distributions (3.57) (.36) (.49) (.33) - Net asset value, end of period 12.47 21.28 20.39 19.17 19.31 Total Return (%) (29.57) 6.23 9.12 .95 2.38 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.07 1.12 1.07 1.00 .97 d Ratio of net expenses to average net assets .96 1.04 1.07 e 1.00 e .97 d,e Ratio of net investment income to average net assets 2.25 1.72 1.59 1.64 2.11 d Portfolio Turnover Rate 138.66 168.94 f 33.30 39.39 32.41 Net Assets, end of period ($ x 1,000) 274 711 741 755 416 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From February 2, 2004 (commencement of operations) to November 30, 2004. c Based on average shares outstanding at each month end. d Not annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. 13 Year Ended November 30, Class Z Shares 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 21.30 20.39 19.16 19.60 Investment Operations: Investment incomenet b .37 .38 .30 .29 Net realized and unrealized gain (loss) on investments (5.61) .89 1.41 (.40) Total from Investment Operations (5.24) 1.27 1.71 (.11) Distributions: Dividends from investment income-net (.46) (.36) (.32) (.21) Dividends from net realized gain on investments (3.14) - (.16) (.12) Total Distributions (3.60) (.36) (.48) (.33) Net asset value, end of period 12.46 21.30 20.39 19.16 Total Return (%) (29.61) 6.31 9.11 (.59) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 1.12 1.15 1.15 c Ratio of net expenses to average net assets .98 .93 1.07 1.02 c Ratio of net investment income to average net assets 2.24 1.83 1.58 1.51 c Portfolio Turnover Rate 138.66 168.94 d 33.30 39.39 Net Assets, end of period ($ x 1,000) 44,768 76,939 85,923 100,250 a From December 18, 2004 (commencement of operations) to November 30, 2005. b Based on average shares outstanding at each month end. c Not annualized. d The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. 14 Your Investment SHAREHOLDER GUIDE Choosing a share class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, I and Z shares of the fund . Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Class C Class I Class Z * Initial sales charge up to 5.75% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% none none Ongoing shareholder services fee 0.25% 0.25% none up to 0.25% Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Recommended purchase maximum none $1 million none none * Class Z shares generally are not available for new accounts. 15 Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an upfront sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. See the SAI for further details. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. 16 Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates board members of Dreyfus and board members of the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts investors who have continuously owned shares of the fund since before the imposition of a sales load qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006 investors with cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus money market fund, the investor and the investors spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account 17 Class B share considerations
